WATHEN, Chief Justice.
Plaintiffs Gregory and Joseph Mar-tell appeal from a judgment of the Superior Court (Cumberland County, Alexander, J.) dismissing their complaint for want of prosecution. Suit was commenced in 1989. When the matter came on for trial in July of 1991, plaintiffs’ counsel suggested that one of the defendants had filed a bankruptcy petition, and informally requested that the court retain the case on the docket. Plaintiffs then took no further action until November of 1993, when finally they moved to retain the case on the docket. We find no abuse of discretion in the Superior Court’s decision to dismiss. Orlandella v. O’Brien, 637 A.2d 105, 106 (Me.1994). Because the court properly dismissed the case with prejudice for non-prosecution in accord with M.R.Civ.P. 41(b), we need not consider plaintiffs’ contention that the court earlier erred in dismissing one of the counts of the complaint for failure to state a claim. An order clearing the docket of a stale claim is subject to review, but it does not serve as a vehicle for appealing prior interlocutory rulings. Cf. Effect of nonsuit, dismissal, or discontinuance of action on ‘previous orders, 11 A.L.R.2d 1407 sec. 3 (dismissal generally leaves the situation as if the suit had never been filed and encompasses all prior rulings and orders in the case).
The entry is:
Judgment affirmed.
All concurring.